1. The law authorizes the appointment of an auditor "when an investigation of accounts or an examination of vouchers is necessary." The statute is in the alternative. A statement of various sums of money alleged to have been received of the plaintiff by the defendant at different times, and of labor alleged to have been performed by the plaintiff for the defendant, and also of items of interest due upon the money and labor, may properly enough be denominated an account; — and when the object of the suit is to ascertain whether the charges for money and labor and interest are correct or incorrect, the suit must be regarded as one involving an investigation of accounts.
2. In my judgment, it is too late to question in New Hampshire the constitutionality of the law authorizing the appointment of auditors.
SMITH, J., concurred.
Exceptions overruled. *Page 570